Stu-rgis, J.,

concurs, expressing th'ese additional views: Defendants were clearly guilty of negligence in backing other cars violently against this work train. This negligence arose from a violation of their duty to the occupants of that car. Defendants’ negligence would have existed had plaintiff not been in the car or injured *201thereby and in order to hold the defendants liable, no new or different burden of watchfulness or care is imposed. While it is true that ’plaintiff, if a mere licensee, was injured by a neglect of duty which defendants owed to others rather than plaintiff, yet the duty was there and was violated; and while the duty to protect this car and its occupants did not and perhaps could not primarily arise because of plaintiff ’s presence in the car, yet such duty being present and arising primarily toward the other occupants of the car is not wholly to be ignored in fixing liability for a neglect of such duty resulting in injury to a licensee.